245 F.2d 876
Kingdon William DE NORMAND, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 385, Docket 24560.
United States Court of Appeals Second Circuit.
Argued June 10, 1957.Decided July 5, 1957.

Kingdon William de Normand, pro se.
Mark F. Hughes, Jr., Asst. U.S. Atty., S.D.N.Y., New York City (Paul W. Williams, U.S. Atty., New York City, on the brief), for respondent-appellee.
Before CLARK, Chief Judge, and CHASE and HINCKS, Circuit Judges.
PER CURIAM.


1
Judgment affirmed.